DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 
The abstract of the disclosure is objected to because the abstract recites "Systems, devices, and techniques .  Correction is required.  See MPEP § 608.01(b). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-23 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Esteller (US 2019/0099602 A1).
Re. claims 1, 12 and 23, Esteller discloses a system system/method comprising: processing circuitry (paragraph 0031 – microprocessors; paragraph 0086 – “an ECAP algorithm 124b is included in the external device, which can receive information from the IPG 100 (or ETS 170) regarding the ECAPs it measures, process the ECAP…”; paragraph 0089 – “Once at received at the external device, ECAP algorithm 124b will process the received ECAP information as necessary…”) configured to: 
receive evoked compound action potential (ECAP) information representative of an ECAP signal sensed by sensing circuitry (figure 11, discloses ECAP algorithm 124a that provides stimulation and senses/measures ECAPs to determine acceptable ECAP features); determine, based on the ECAP information, that the ECAP signal includes at least one of an N2 peak, P3 peak, or N3 peak (figure 13; paragraph 0066); and control delivery of electrical stimulation based on at least one of the N2 peak, P3 peak, or N3 peak (figure 11, ECAPs are measured to determine an acceptable feature, where stimulation is adjusted and provided to yield an acceptable ECAP).

Re. claims 2 and 13, Esteller further discloses the system further comprising: a stimulation generator configured to deliver a stimulation pulse to a patient; and the sensing circuitry configured to sense the ECAP signal elicited from the stimulation pulse (figure 11, measuring ECAP 146 after stimulation is provided at 144).

RE. claims 3 and 14, Esteller further discloses wherein the processing circuitry is configured to select at least one of the N2 peak, P3 peak, or N3 peak based on temporal proximity of a stimulus artifact in the ECAP signal to at least one of the N2 peak, P3 peak, or N3 peak (paragraph 0066 – steps 148-150 discloses that after stimulation in step 144, ECAP features of the P1-N2 peaks are determined including a height of any peak present, peak-to-peak height, pulse width, and time defining the duration of an ECAP).

RE. claims 4 and 15, Esteller further discloses wherein the processing circuitry is configured to select at least one of the N2 peak, P3 peak, or N3 peak based on a pulse width of a stimulation pulse that elicited the ECAP signal (paragraph 0079 – “…the ECAP algorithm 124a may at least for some iterations change stimulation parameters other than the electrode configuration—such as Itot, pulse width…” shown in step 154 in figure 11, to sense and determine an ECAP feature after stimulation is provided).

RE. claims 5 and 16, Esteller further discloses wherein the processing circuitry is configured to determine a characteristic value of the ECAP signal based on at least one of the N2 peak, P3 peak, or N3 peak (figure 11, step 148-150 determines ECAP acceptable features by evaluating characteristics such as feature thresholds, ranges, etc.).

RE. claims 6 and 17, Esteller further discloses wherein the processing circuitry is configured to determine the characteristic value as an amplitude between a P2 peak of the ECAP signal and the N2 peak (figure 13; paragraph 0066 – ECAP feature of any P1-N2 is determined by a height of any peak present, peak-to-peak, pulse width, etc.).

RE. claims 7 and 18, Esteller further discloses wherein the processing circuitry is configured to determine the characteristic value as an amplitude between the N2 peak and the P3 peak (paragraph 0066 – step 148-150 discloses ECAP feature of any P1-N2 peak is determined, including a height of any peak present, peak-to-peak height, pulse width, and time defining the duration of an ECAP).

RE. claims 8 and 19, Esteller further discloses wherein the processing circuitry is configured to determine the characteristic value as an amplitude between the P3 peak and the N3 peak (paragraph 0066 – step 148-150 discloses ECAP feature of any P1-N2 peak is determined, including a height of any peak present, peak-to-peak height, pulse width, and time defining the duration of an ECAP).

RE. claims 9 and 20, Esteller further discloses wherein the processing circuitry is configured to: determine a difference between the characteristic value of the ECAP signal and a target ECAP characteristic value (paragraph 0077 – “ the ECAP algorithm 124a assesses the one or more features of the ECAP to determine whether they are acceptable, which can include comparing the feature(s) to one or more thresholds or ranges (step 150)”); and calculate, based on the difference, at least one parameter value that at least partially defines the electrical stimulation (figure 11, step 152-154 adjusting stimulation parameters).

RE. claims 10 and 21, Esteller further discloses wherein the processing circuitry is configured to control delivery of the electrical stimulation to a patient according to the at least one parameter value (figure 11, provide stimulation step 144).

RE. claims 11 and 22, Esteller further discloses an implantable medical device comprising the processing circuitry (figures 1-2; abstract). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Esteller (US 20190209844 A1) discloses an implantable stimulator used to determine ECAPs and its characteristics. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041. The examiner can normally be reached Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792